



Exhibit 10.1


Please note that because we are a French company, the full text of the plan
included in this Exhibit has been translated from French. In the case of any
discrepancy between this version and the French version, the French version will
prevail.


























2016 STOCK OPTION PLAN










--------------------------------------------------------------------------------





SUMMARY
1.
Purpose of the Plan
3
 
 
 
2.
Definitions
3
 
 
 
3.
Shares Subject to the Plan
7
 
(a)    Number of Shares Available for Grants.
7
 
 
 
4.
Administration of the Plan
7
 
(a)    General
8
 
(b)    Powers of the Administrator
8
 
(c)    Effect of Administrator’s Decision
9
 
 
 
5.
Limitations
9
 
 
 
6.
Term of Plan
10
 
 
 
7.
Term of Options
10
 
 
 
8.
Option Exercise Price and Consideration
10
 
(a)    Subscription or Purchase Price
10
 
(b)    Prohibition on Repricing
11
 
(c)    Vesting Period, Minimum Vesting Period and Exercise Dates.
11
 
(d)    Form of Consideration
11
 
 
 
9.
Exercise of Options
12
 
(a)    Procedure for Exercise; Rights as a Shareholder
12
 
(b)    Optionee’s Continuous Status as a Beneficiary in the event of an Agreed
Leave of More Than Three Months
13
 
(c)    Termination of the Optionee’s Continuous Status as Beneficiary
13
 
(d)    Disability of Optionee
13
 
 
 
10.
Non-Transferability of Options
14
 
 
 
11.
Adjustments Upon Changes in Capitalization, Dissolution
14
 
(a) Changes in Capitalization
14
 
(b) Dissolution or Liquidation
14
 
 
 
12.
Change in Control
15
 
(a) Assumption or Substitution of Options
15
 
(b) Cashout of Options
16
 
(c) Plan Binding on Successors
16
 
 
 
13.
Grant
16
 
 
 





--------------------------------------------------------------------------------





14.
Amendment, Modification and Termination of the Plan
17
 
(a)        Amendment and Termination
17
 
(b) Shareholders’ approval
17
 
(c)        Effect of amendment or termination
17
 
 
 
15.
Clawback
17
 
 
 
16.
U.S. Beneficiaries, Conditions Upon Issuance of Shares
17
 
(a)    Legal Compliance
17
 
(b)    Investment Representations
17
 
 
 
17.
Liability of Company
18
 
 
 
18.
Shareholder Approval
18
 
 
 
19.
Law, Jurisdiction
18



Exhibit A - Stock Option Grant Agreement    
Part I - Notice of Stock Option Grant
Part II - Terms and Conditions






















--------------------------------------------------------------------------------












CRITEO
2016 STOCK OPTION PLAN


1.
Purpose of the Plan

Pursuant to its decision, taken on April 7, 2016 as approved by the Company's
combined shareholders' general meeting of June 29, 2016, the Board decided, in
compliance with the provisions of articles L. 225-177 et. seq. of the French
Commercial Code, to adopt the 2016 stock option plan of the Company (the “Criteo
2016 Stock Option Plan”), the terms and conditions of which are set out below.
The purpose of the Plan is to:
•
attract and retain the best available personnel for positions of substantial
responsibility;

•
provide additional incentive to Beneficiaries; and

•
promote the success of the Company’s business.

Options granted under the Plan to U.S. Beneficiaries are intended to be
Incentive Stock Options or Non-Statutory Stock Options, as determined by the
Administrator at the time of grant of an Option, and shall comply in all
respects with Applicable Laws in order that they may benefit from available tax
advantages.


2.
Definitions

(a)“Administrator” means the Board, which shall administer the Plan in
accordance with Section 4 of the Plan.
(b)“Affiliated Company” means an entity which conforms with the criteria set
forth in article L. 225-180 of the French Commercial Code as follows:
•
entities of which at least ten per cent (10%) of the share capital or voting
rights is held directly or indirectly by the Company;

•
entities which own directly or indirectly at least ten per cent (10%) of the
share capital or voting rights of the Company; and

•
entities of which at least fifty per cent (50%) of the share capital or voting
rights is held directly or indirectly by a company which owns directly or
indirectly at least fifty percent (50%) of the share capital or voting rights of
the Company.



(c)“Agreed Leave” means any leave of absence having received a prior approval
from the Company or, in the case of a U.S. Beneficiary, requiring no prior
approval under U.S. laws or, in the case of a U.K. Beneficiary, requiring no
prior approval under applicable U.K. laws. Leaves of absence requiring prior
approval from the Company shall include leaves of more than three (3) months for
illness or conditions about which the employee has advance knowledge, military
leave, and any other personal leave. For purposes of U.S. Beneficiaries and
Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute contract or
Company policies. If reemployment upon expiration of an Agreed Leave is not so
guaranteed, on the 91st day of such leave any Incentive Stock Option held by a
U.S. Beneficiary shall cease to be treated as an Incentive Stock Option and
shall be treated for U.S. tax purposes as a Non-Statutory


3

--------------------------------------------------------------------------------





Stock Option. Agreed Leave shall not include any absence considered as effective
working time, such as maternity leave of whatever duration, which shall also not
terminate the employment relationship between the Beneficiary and the Company or
any Affiliated Company.
(d)“Applicable Laws” means for the U.S., the legal requirements related to the
administration of stock option plans under federal and state corporate and
securities laws and the Code in force in the United States of America.
(e)“Beneficiary” means the chairman of the board of directors (président du
conseil d’administration), the general manager (directeur général) and the
deputy general managers (directeurs généraux délégués) or, as the case may be,
the chairman and the members of the management board (président et membres du
directoire) of the Company as well as any individual employed by the Company or
by any Affiliated Company under the terms and conditions of an employment
contract, it being specified that a term of office of director of the Company or
director of an Affiliated Company (remunerated or not) shall not be deemed to
constitute an employment relationship.
(f)“Board” means the board of directors of the Company.
(g)“Change in Control” means (i) a merger (fusion) of the Company with or into
another corporation, other than to another corporation, entity or person in
which the holders of at least a majority of the voting rights and share capital
of the Company outstanding immediately prior to such transaction continue to
hold (either by such shares remaining outstanding in the continuing entity or by
being converted into shares of voting rights and share capital of the surviving
entity) a majority of the total voting rights and share capital of the Company
(or the surviving entity) outstanding immediately after such transaction (an
“Excluded Entity”), or (ii) the sale (vente) or other form of transfer by one or
several shareholders of the Company to any person or group of persons of a
number of Shares such that the transferee(s) shall own a majority of the voting
rights and share capital of the Company, or (iii) the sale, lease or other
disposition, in a single transaction or in a series of related transactions, of
all or substantially all of the assets of the Company other than to (1) a
corporation or other entity of which at least a majority of its combined voting
rights and share capital is owned directly or indirectly by the Company or (2)
an Excluded Entity.
(h)“Code” means the United States Internal Revenue Code of 1986, as amended.
(i)“Company” means CRITEO, a société anonyme organized under the laws of the
Republic of France, having its registered office located at 32 rue Blanche,
75009 Paris, France and registered with the trade and companies registry under
number 484 786 249 RCS Paris.


4

--------------------------------------------------------------------------------







(j)“Continuous Status as a Beneficiary” means as regards the chairman of the
board of directors, the general manager, the deputy general manager(s) or, as
the case may be, the chairman and the members of the management board, that the
term of their office has not been terminated and, as regards an employee, that
the employment relationship between the Beneficiary and the Company or any
Affiliated Company is not terminated. Continuous Status as a Beneficiary shall
not be considered terminated in the case of an (i) Agreed Leave or (ii)
transfers between locations of the Company or between the Company or any
Affiliated Company or the contrary or also from an Affiliated Company to another
Affiliated Company.
(k)“Date of Grant” means the date of the decision of the Board to grant the
Options.
(l)“Disability” means a disability declared further to a medical examination
provided for in article R. 4624-21 of the French Labour Code or pursuant to any
similar provision applicable to a foreign Affiliated Company or Beneficiary.
(m)“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
(n)“Fair Market Value” means the value for one Share as determined in good faith
by the Administrator, according to the following provisions, as provided in the
Shareholder Authorization:
(i)
the Board may determine the subscription or purchase price of a share by
reference to the closing sales price of one American Depositary Share
representing one Share (“ADS”) on the Nasdaq Global Market for the day prior to
the day of the decision of the Board to grant the Options, converted to Euros in
the manner established by the Board. However, the purchase or subscription price
shall in no case be less than ninety five per cent (95%) of the average of the
closing sales price for an ADS as quoted on said stock exchange market during
the twenty market trading days prior to the day of the Board's decision to grant
the Options,

(ii)
for U.S. Beneficiaries, the subscription or purchase price shall not be less
than the fair market value of the Shares on the Date of Grant, determined as
follows (a) if the Shares, or ADSs representing the Shares. are listed or quoted
for trading on an exchange, the value will be deemed to be the closing sales
price of the Shares or ADSs, as applicable, on the principal exchange upon which
such securities are traded or quoted on the day prior to the day of the decision
of the Board to grant the Options, provided, if such date is not a trading day,
on the last market trading day prior to such date; and (b) if the Shares or ADSs
representing the Shares are not listed or quoted for trading on an exchange, the
fair market value of the Shares as determined by the Board, consistent with the
requirements of Section 422 with respect to Incentive Stock Options, and Section
409A of the Code with respect to Options not intended to be Incentive Stock
Options,  



5

--------------------------------------------------------------------------------





Except as provided in Sections 11 and 12 of the Plan, the subscription or
purchase price of Shares shall not be modified during the period in which the
Option may be exercised. However, if the Company carries out any of the actions
mentioned in article L. 225-181 of the French Commercial Code, it must take all
necessary measures to protect Optionees’ interests in accordance with article L.
228-99 of the French Commercial Code. In the case of issuance of securities
giving access to the share capital (valeurs mobilières donnant accès au
capital), as well as in case of Company’s merger or scission, the Board may
decide, for a limited period of time, to suspend the exercisability of the
Options.


(o)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(p) “Non-Statutory Stock Option” means an Option which does not qualify as an
Incentive Stock Option.
(q)“Notice of Grant” means a written notice evidencing the main terms and
conditions of an individual Option grant. The Notice of Grant is part of the
Option Agreement.
(r)“Option” means an option to purchase or subscribe for Shares granted pursuant
to the Plan.
(s)“Optionee” means a Beneficiary who holds at least one outstanding Option.
(t)“Option Agreement” means a written agreement entered into between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. The Option Agreement is subject to the terms and conditions of the Plan.
(u)“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(v)“Plan” means the Criteo 2016 Stock Option Plan as approved by the Board on
April 7, 2016.
(w)“Share” means one ordinary share (action ordinaire) of the Company.


6

--------------------------------------------------------------------------------







(x)“Shareholders Authorization” means the authorization given by the
shareholders of the Company in the extraordinary general meeting held on June
29, 2016, as increased, amended or replaced from time to time by a further
general meeting of the shareholders permitting the Board to grant Options.
(y)“Share Capital” means the issued and paid up capital of the Company.
(z)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(aa)“U.K. Beneficiary” means a Beneficiary of the Company or an Affiliated
Company residing in the U.K. or otherwise subject to U.K. laws, regulations or
taxation.
(ab)“U.S. Beneficiary” means a Beneficiary of the Company or an Affiliated
Company residing in the United States or otherwise subject to United States’
laws, regulations or taxation.


3.
Shares Subject to the Plan

(a)Number of Shares Available for Grants.
(i)
Subject to the provisions of Sections 11 and 12 of the Plan, the maximum
aggregate number of Shares which may be optioned and issued under the Plan shall
not exceed the number of shares remaining available for issuance under the
Shareholders Authorization. For Incentive Stock Options, the maximum number of
Shares which may be optioned and issued is equal to 4,600,000. The Shares
optioned and issued under the Plan may be newly issued Shares, treasury Shares
or Shares purchased on the open market.

(ii)
Except as provided in Section 11(a), no Beneficiary shall be granted, within any
fiscal year of the Company, Options in respect of more than 1,570,000 Shares.

(iii)
Should the Option expire or become unexercisable for any reason without having
been exercised in full, the unsubscribed Shares which were subject thereto
shall, unless the Plan shall have been terminated, become available again for
future grant under the Plan.

(iv)
Shares may not be withheld by the Company as full or partial payment in
connection with any Option under the Plan or to satisfy the tax withholding
obligations related to an Option under the Plan.



4.
Administration of the Plan

(a)General.
The Plan shall be administered by the Administrator.
(b)Powers of the Administrator.
Subject to the provisions of the French Commercial Code, the Shareholders
Authorization, the Plan, and the Applicable Laws, the Administrator shall have
the authority, in its discretion:
(i)
to determine the Fair Market Value of the Shares, in accordance with Section
2(n) of the Plan;

(ii)
to determine the Beneficiaries to whom Options may be granted hereunder;



7

--------------------------------------------------------------------------------





(iii)
to select the Beneficiaries and determine whether and to what extent Options are
granted hereunder;

(iv)
to approve or amend forms of agreement for use under the Plan;

(v)
to determine the terms and conditions of any Options granted hereunder,
consistent with Plan terms. Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Options may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Option or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine with the exception of the
exercise price; it being specified that the Administrator’s discretion remains
subject to the rules and limitations set forth in this Plan and in the French
Commercial Code;

(vi)
to construe and interpret the terms of the Plan and Options granted pursuant to
the Plan;

(vii)
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(viii)
to modify or amend each Option (subject to the provisions of Section 14(c) of
the Plan), including the discretionary authority to extend the post-termination
exercise period of Options after the termination of the employment agreement or
the end of the term of office, longer than is otherwise provided for in the
Plan, but in no event beyond the original Option term;



8

--------------------------------------------------------------------------------







(ix)
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator;

(x)
to determine the terms and restrictions applicable to Options; and

(xi)
to make all other determinations deemed necessary or appropriate for
administering the Plan.

(c)Effect of Administrator’s Decision.
The Administrator’s decisions, determinations and interpretations shall be final
and binding on all Optionees.


5.
Limitations

(a)U.S. Beneficiaries.
(i)
In the case of U.S. Beneficiaries, each Option shall be designated in the Notice
of Grant either as an Incentive Stock Option or as a Non-Statutory Stock Option.
Incentive Stock Options may only be granted to Beneficiaries of the Company or a
Subsidiary who meet the definition of “employees” under Section 3401(c) of the
Code.

(ii)
The aggregate Fair Market Value of the Shares covered by Incentive Stock Options
granted under the Plan or any other stock option program of the Company (or any
Parent or subsidiary of the Company) that become exercisable for the first time
in any calendar year shall not exceed U.S. $100,000. To the extent the aggregate
Fair Market Value of such Shares exceeds U.S. $100,000, the Options covering
those Shares the Fair Market Values of which causes the aggregate Fair Market
Value of all such Shares to be in excess of U.S. $100,000 shall be treated as
Non-Statutory Stock Options. Incentive Stock Options shall be taken into account
in the order in which they were granted, and the aggregate Fair Market Value of
the Shares shall be determined as of the Date of the Grant.

(iii)
Non-Statutory Stock Options granted to U.S. Beneficiaries may only be granted to
Beneficiaries in respect of whom the Company is an "eligible issuer of service
recipient stock" and the shares are "service recipient stock", each within the
meaning of Section 409A of the Code.

(b)The Options are governed by articles L. 225-177 and following of the French
Commercial Code. They are not part of the employment agreement or of the office
which has allowed the Optionee to be granted the Option. Neither do they
constitute an element of the Optionee’s remuneration. Neither the Plan nor any
Option shall confer upon an Optionee any right with respect to continuing the
Optionee’s employment or his term of office with the Company or any Affiliated
Company, nor shall they interfere in any way with the Optionee’s right or the
Company’s or Affiliated Company’s right, as the case may be, to terminate such
employment or such term of office at any time, with or without cause.


(c)Other than as expressly provided hereunder, no member of the Board or of the
supervisory board (in the event of change of management formula of the Company)
or of an equivalent management body of an Affiliated Company shall be as such
eligible to receive Options under the Plan.




9

--------------------------------------------------------------------------------





6.
Term of Plan

Subject to the approval of the shareholders of the Company in accordance with
Section 17 of the Plan, the Plan shall be effective and Options may be granted
as of June 29, 2016 (the “Effective Date”). The Plan has been adopted by the
Board on April 7, 2016. It shall continue in effect until the tenth (10th)
anniversary of the Effective Date or until all Shares subject to the Plan have
been purchased according to the provisions of the Plan, unless terminated
earlier under Section 14 of the Plan.


7.
Term of Options

The term of each Option shall be stated in the Notice of Grant as ten (10) years
from the Date of Grant, in accordance with the Shareholders Authorization or, in
case of death or Disability of the Optionee during such ten (10)-year period,
six (6) months from the death or Disability of the Optionee in accordance with
French law, provided that such six (6) month period shall not extend the term of
the Option beyond the original ten (10) year period.


8.
Option Exercise Price and Consideration

(a)Subscription or Purchase Price.
The per Share subscription or purchase price for the Shares to be issued or sold
pursuant to exercise of an Option shall be determined by the Administrator on
the basis of the Fair Market Value.
i.
In the case of an Incentive Stock Option granted to a U.S. Beneficiary who, at
the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting rights of all classes of stock of the
Company or any Parent or Subsidiary of the Company and, to the extent such
Beneficiary is permitted by the French Commercial Code to receive Option grants,
the per Share subscription or purchase price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per Share on the Date of Grant as
defined in Section 2(n)(ii);



10

--------------------------------------------------------------------------------







ii.
In the case of a Non-Statutory Stock Option or Incentive Stock Option, not
covered by Section 8(a) above, granted to any U.S. Beneficiary, the per Share
subscription or purchase price shall be no less than one hundred percent (100%)
of the Fair Market Value per Share on the Date of Grant as defined in Section
2(n)(ii).

(b)Prohibition on Repricing.
Subject to limitations imposed by Section 409A of the Code, Applicable Laws and
the French Commercial Code and except as provided in Sections 11 and 12 of the
Plan, in no event shall the subscription or purchase price with respect to an
Option be reduced following the Date of Grant of an Option, nor shall an Option
be cancelled in exchange for a replacement Option with a lower exercise price or
cash payment without shareholder approval.
(c)    Vesting Period, Minimum Vesting Period and Exercise Dates.
(i)
At the time an Option is granted, the Administrator shall fix the period within
which the Option may be exercised and shall determine any conditions which must
be satisfied before the Option may be exercised. In so doing, the Administrator
may specify that an Option may not be exercised until the completion of a
service period in the Company or an Affiliated Company. Any Option granted
hereunder shall provide for a vesting period of at least one (1) year following
the Date of Grant.

(ii)
Notwithstanding anything set forth in Section 8(c)(i) to the contrary, Options
representing a maximum of five percent (5%) of the Shares reserved for issuance
under Section 3(a) may be granted hereunder (or may be subject to accelerated
vesting) without any minimum vesting condition.

(d)     Form of Consideration.
The consideration to be paid for the Shares to be issued or purchased upon
exercise of Options, including the method of payment, shall be determined by the
Administrator. Unless otherwise provided in the Option Agreement, such
consideration shall consist entirely of an amount in Euro or U.S. dollars
corresponding to the exercise price which shall be paid by wire transfer.
Where the exercise of an Option would lead the Company to be liable for any
payment, whether due to fees, taxes or to charges of any nature whatsoever, in
place of the Optionee, such Option shall be deemed duly exercised when the full
payment for the Shares with respect to which the Option is exercised by the
Optionee and the Optionee provides the Company with either the receipt stating
the payment by the Optionee of any such fee, tax or charge, as above described
that would otherwise be paid by the Company upon exercise of the Option, in
place of the Optionee or, the full payment, under the same conditions, of any
amount due upon the exercise of the Option to be borne by the Company.


(e)    Where the Company (or any Affiliated Company) is required, as a result of
the exercise of an Option, to pay or account for any amount of U.K. tax or U.K.
class 1 primary national insurance contributions, it shall be a condition of
exercise of the relevant Option that the relevant Beneficiary shall, at the time
of exercise, have remitted to the Company in cleared funds an amount equal to
the liability to pay U.K. income tax or U.K. class 1 primary national insurance
contributions or have entered into such other arrangements with the Company or
the relevant Affiliated Company to discharge such liability as the Company may
in its absolute discretion approve.
As a condition of grant of an Option hereunder, each Beneficiary agrees to pay
to the Company or any Affiliated Company an amount equal to the Company or the
Affiliated Company’s liability to pay class 1 secondary


11

--------------------------------------------------------------------------------





national insurance contributions arising on the exercise of an Option, and the
Beneficiary shall be required to pay such amount on the exercise of the Option
(failing which any purported exercise of the Option shall be invalid).


9.
Exercise of Options

(a)Procedure for Exercise; Rights as a Shareholder.
Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement.
An Option may not be exercised for a fraction of a Share.
Subject to the provisions of Section 8(e) of the Plan, an Option shall be deemed
exercised when the Company receives: (i) written notice of exercise (in
accordance with the provisions of the Option Agreement) together with a share
subscription or purchase form (bulletin de souscription ou d’achat) duly
executed by the person entitled to exercise the Option, and (ii) full payment
for the Shares with respect to which the Option is exercised in accordance with
Section 8(d).
Upon exercise of an Option, the Shares issued or sold to the Optionee shall be
assimilated with all other Shares of the Company of the same class and shall be
entitled to dividends once the Shares are issued for the fiscal year during
which the Option is exercised.
In the event that a Beneficiary infringes one of the above mentioned
commitments, such Beneficiary shall be liable for any consequences resulting
from such infringement for the Company and undertakes to indemnify the Company
in respect of all amounts payable by the Company in connection with such
infringement.


12

--------------------------------------------------------------------------------







Granting of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available for purposes of the Plan, by the number
of Shares as to which the Option may be exercised.
(b)Optionee’s Continuous Status as a Beneficiary in the event of an Agreed Leave
of More Than Three Months.
In the event an Optionee is on an Agreed Leave for more than three (3) months,
such Optionee’s Options shall (a) stop vesting on the first day of the quarter
immediately following the quarter during which the Agreed Leave began and (b)
resume vesting on the first day of the quarter immediately following the quarter
in which the Agreed Leave ends. As a result of any Agreed Leave, the vesting
period for such Optionee’s Options shall be extended in accordance with this
Section 9(b).
(c)Termination of the Optionee’s Continuous Status as Beneficiary.
Upon termination of an Optionee’s Continuous Status as a Beneficiary (including
by reason of the Beneficiary's employer ceasing to be an Affiliated Company),
other than upon the Optionee’s death or Disability, the Optionee may exercise
his or her Options, but only within such period of time as is specified in the
Notice of Grant, and only for the part of the Options that the Optionee was
entitled to exercise at the date of termination (but in no event later than the
expiration of the term of such Options as set forth in the Notice of Grant).
Unless a longer period is specified in the Notice of Grant or otherwise resolved
by the Board, an Option shall remain exercisable for ninety (90) days following
the Optionee’s termination of Continuous Status as a Beneficiary. In the case of
an Incentive Stock Option, such a period cannot exceed three (3) months
following the Optionee’s termination of Continuous Status as a Beneficiary. If,
at the date of termination, the Optionee is not entitled to exercise all his or
her Options, the Shares covered by the unexercisable portion of Options shall
revert to the Plan. If, after termination, the Optionee does not exercise all of
his or her Options within the time specified by the Administrator, the Options
shall terminate, and the Shares covered by such Options shall revert to the
Plan.
(d)Disability of Optionee.
In the event that an Optionee’s Continuous Status as a Beneficiary terminates as
a result of the Optionee’s Disability, unless otherwise resolved by the Board,
the Optionee may exercise his or her Options at any time within six (6) months
from the date of such termination, but only to the extent these Options are
exercisable at the time of termination (but in no event later than the
expiration of the term of such Options as set forth in the Notice of Grant). If,
at the date of termination, the Optionee is not entitled to exercise all of his
or her Options, the Shares covered by the unexercised portion of Options shall
revert to the Plan. If, after termination, the Optionee does not exercise all of
his or her Options within the time specified herein or otherwise resolved by the
Board, the Options shall terminate, and the Shares covered by such Options shall
revert to the Plan.


13

--------------------------------------------------------------------------------







(e)Death of Optionee.
In the event of the death of an Optionee during the term of the Options, unless
otherwise resolved by the Board, the Options may be exercised at any time within
six (6) months following the date of death, by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent these Options are exercisable at the time of death. If,
at the time of death, the Optionee was not entitled to exercise all of his or
her Options, the Shares covered by the unexercised portion of Options shall
immediately revert to the Plan. If, after death, the Optionee’s estate or a
person who acquired the right to exercise the Options by bequest or inheritance
does not exercise the Options within the time specified herein, the Options
shall terminate, and the Shares covered by such Options shall revert to the
Plan.


10.
Non-Transferability of Options

An Option may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.


11.
Adjustments Upon Changes in Capitalization, Dissolution

(a)Changes in Capitalization.
i.
In the event of the carrying out by the Company of any of the financial
operations pursuant to article L. 225-181 of the French Commercial Code as
follows:

1.
amortization or reduction of the share capital,

2.
amendment of the allocation of profits,

3.
distribution of free shares,

4.
capitalization of reserves, profits, issuance premiums,

5.
the issuance of shares or securities giving right to shares to be subscribed for
in cash or by set-off of existing indebtedness offered exclusively to the
shareholders;

the Company shall take the required measures to protect the interest of the
Optionees in the conditions set forth in article L. 228-99 of the French
Commercial Code.
ii.
Without prejudice to Section 11(a)(i) or Section 12, in the event of any change
in corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin off, or other
distribution of stock or property of the Company, any reorganization or any
partial or complete liquidation of the Company, the Board shall make such
adjustment in the number and class of Shares which may be delivered under
Article 3, in the exercise or purchase price per share under any outstanding
Option in order to prevent dilution or enlargement of Beneficiaries' rights
under the Plan, and in the Option limits set forth in Article 5 as it determines
to be appropriate and equitable, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Option shall always be a whole number; provided, further, that no such
adjustment shall cause any Option hereunder which is or



14

--------------------------------------------------------------------------------





becomes subject to Section 409A of the Code to fail to comply with the
requirements of such section.
(b)Dissolution or Liquidation.
In the event of the proposed dissolution or liquidation of the Company, to the
extent that an Option has not been previously exercised, it will terminate
immediately prior to the consummation of such proposed action. The Administrator
may, in the exercise of its sole discretion in such instances, declare that any
Option shall terminate as of a date determined by the Administrator and give
each Optionee the right to exercise his or her Options as to Shares for which
the Options would not otherwise be exercisable.


12.
Change in Control

(a)Assumption or Substitution of Options.
i.
Unless otherwise provided by the Board, an agreement between the Company or an
Affiliated Company and the Optionee or in the Notice of Grant, in the event of a
Change in Control, each outstanding Option will be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation or Parent or Subsidiary of the successor corporation does not agree
to assume or substitute for the outstanding Options, each Option that is not
assumed or substituted for, will accelerate and become fully vested and
exercisable prior to the consummation of the Change in Control at such time and
on such conditions as the Administrator shall determine. In addition, if an
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator will notify
the relevant Optionee in writing or electronically that his or her Option will
be fully vested and exercisable for a period of time, which shall not be less
than 10 days, determined by the Administrator in its sole discretion, and the
Option will terminate upon the expiration of such period.

ii.
For the purposes of this subsection, an Option will be considered assumed if,
(A) following the Change in Control, the Option confers the right to purchase or
receive, for each Share subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or the Fair Market Value of the consideration received in the Change
in Control by holders of Shares for each such Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
that the consideration to be received upon the exercise of an Option for each
Share subject to such Option to be solely common stock of the successor
corporation or its Parent equal in Fair Market Value to the per share
consideration received by holders of common stock of the Company in the Change
in Control; (B) any securities of the successor corporation or its Parent
forming part of the substitute Option following the Change in Control are freely
tradeable on a major stock exchange; and (C) the Option otherwise remains
subject to the same terms and conditions that were applicable to the Option
immediately prior to the Change in Control.

(b)Cashout of Options. Notwithstanding any provision of the Plan to the
contrary, in the event that each outstanding Option is not assumed or
substituted in connection with a Change in Control, the Administrator may, in
its discretion, provide that each Option shall, immediately upon the occurrence
of a Change in Control, be cancelled in exchange for a payment in cash or
securities in an amount equal to (x) the excess (if any) of the


15

--------------------------------------------------------------------------------





consideration paid per Share in the Change in Control over the exercise or
purchase price per Share subject to the Option multiplied by (y) the number of
Shares granted under the Option. Without limiting the generality of the
foregoing, in the event that the exercise or purchase price per Share subject to
the Option is greater than or equal to the consideration paid per Share in the
Change in Control, then the Administrator may, in its discretion, cancel such
Option without any consideration upon the occurrence of a Change in Control.
(c)Plan Binding on Successors. The obligations of the Company under this Plan
shall be binding upon any successor corporation resulting from a Change in
Control.


13.
Grant

(a)The Date of Grant of an Option shall be, for all purposes, the date on which
the Administrator decides to grant such Option. Notice of Grant shall be
provided to each Optionee within a reasonable time after the Date of Grant.
(b)In the event of any tax liability arising on account of the Grant of the
Options, the liability to pay such taxes shall be that of the Beneficiary alone.
The Beneficiary shall enter into such agreements of indemnity and execute any
and all documents as the Company may specify for this purpose, if so required at
the time of the Grant and at any other time at the discretion of the Company, on
such terms and conditions as the Company may think fit, for recovery of the tax
due, from the Beneficiary.


16

--------------------------------------------------------------------------------







14.
Amendment, Modification and Termination of the Plan

(a)Amendment and Termination.
Subject to Sections 14(b) and 14(c), the Administrator may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part.
(b)Shareholders’ approval.
The Company shall obtain shareholders’ approval of any Plan amendment to the
extent necessary and desirable to comply with Applicable Laws (including the
requirements of any exchange or quotation system on which Shares may then be
listed or quoted). Such shareholder approval, if required, shall be obtained in
such a manner and to such a degree as is required by the applicable law, rule or
regulation.
(c)Effect of amendment or termination.
No amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company.


15.
Clawback

Options granted under the Plan, including any gain received upon exercise, shall
be subject to any applicable clawback policy of the Company, as adopted by the
Company from time to time.


16.
U.S. Beneficiaries, Conditions Upon Issuance of Shares

(a)Legal Compliance.
Shares shall not be sold or issued pursuant to the exercise of an Option unless
the exercise of such Option, and the issuance or sale and delivery of such
Shares shall comply with all relevant provisions of law including, without
limitation, the French Commercial Code, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, Applicable
Laws and the requirements of any stock exchange or quotation system upon which
the Shares may then be listed or quoted.
(b)Investment Representations.
As a condition to the exercise of an Option by a U.S. Beneficiary, the Company
may require the person exercising such Option to represent and warrant at the
time of any such exercise that the Shares are being subscribed or purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


17

--------------------------------------------------------------------------------







17.
Liability of Company

(a)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by any counsel to the Company to
be necessary for the lawful issuance or sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.
(b)The Company and its Affiliated Companies may not be held responsible in any
way if the Beneficiary for any reason not attributable to the Company or its
Affiliated Companies was not able to exercise the Options or acquire the Shares.


18.
Shareholder Approval

The Plan shall be subject to approval by the shareholders of the Company within
twelve (12) months of the date the Plan is adopted by the Board. Such
shareholder approval shall be obtained in the manner and to the degree required
under the French Commercial Code and Applicable Laws.


19.
Law, Jurisdiction

This Plan shall be governed by and construed in accordance with the laws of
France.
The relevant court of the registered office of the Company shall be exclusively
competent to determine any claim or dispute arising in connection herewith.
The grant of Options under this Plan shall entitle the Company to require the
Beneficiary to comply with such requirements of law as may be necessary in the
opinion of the Company from time to time.




























18

--------------------------------------------------------------------------------





Exhibit A


CRITEO
STOCK OPTION GRANT AGREEMENT
Part I
NOTICE OF STOCK OPTION GRANT
[Optionee’s Name and Address]
You have been granted an Option to subscribe ordinary Shares of the Company,
subject to the terms and conditions of the 2016 Stock Option Plan (the “Plan”)
and this Option Agreement. The Option is governed by articles L. 225-177 and
following of the French Commercial Code. The Option is not part of the
employment agreement or of the office which has allowed the Optionee to be
granted the Option. Neither do they constitute an element of the Optionee’s
remuneration. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Stock Option Grant Agreement.
Date of Grant1:
________________________________
Vesting Commencement Date:
________________________________
Exercise Price per Share:
[EUR] ___________________________
Total Number of Shares Granted:
________________________________
Type of Options2:
[Incentive Stock Option]
[Nonstatutory Stock Option]
Term/Expiration Date3
________________________________

Where the exercise of an Option, as described under Section 9(a) of the Plan,
would lead the Company to be liable for any payment, whether due to fees, taxes
or to charges of any nature whatsoever, in place of the Optionee, such Option
shall be deemed duly exercised when the full payment for the Shares with respect
to which the Option is exercised is executed by the Optionee and the Optionee
provides the Company with either the receipt stating the payment by the Optionee
of any such fee, tax or charge, as above described that would otherwise be paid
by the Company upon exercise of the Option, in place of the Optionee or, the
full payment, under the same conditions, of any amount due upon the exercise of
the Option to be borne by the Company.
In the event that you infringe the above mentioned commitment, you shall be
liable for any consequences resulting from such infringement for the Company and
undertake to indemnify the Company in respect of all amounts payable by the
Company in connection with such infringement.
______________________________
1. date of the board meeting having allocated the Option
2. [for U.S. Beneficiaries only]
3. Date of expiration of the Option (Section 7 of the Plan), which shall not
exceed 5 years for an ISO granted to a 10% owner.
Validity of the Options:
The Option will be valid as from the Date of Grant.
Vesting Schedule:


19

--------------------------------------------------------------------------------





Unless otherwise determined or amended by the Board, the Option may be exercised
by the Optionee on the basis of the following initial vesting schedule subject
to the condition precedent that the Optionee shall have previously returned to
the Company the documents referred to under section 1.2 of Part II of the Stock
Option Grant Agreement duly initialed and signed:
•
1/4th (25%) of the Option as from the first anniversary of the Vesting
Commencement Date,

•
then, 1/16th (6.25%) of the Option at the expiration of each quarter (i.e.,
successive 3-month period) following the first anniversary of the Vesting
Commencement Date during thirty-six (36) months thereafter, and

•
at the latest within ten (10) years as from the Date of Grant or in case of
death or Disability of the Optionee during such ten (10) year period, six (6)
months as from the death or Disability of the Optionee.

The number of Shares in respect of which the Option can be exercised pursuant to
the above vesting schedule will always be rounded down to the nearest full
number.
If the Optionee fails to exercise the Option in whole or in part within the said
period of ten (10) years (as may be extended to six (6) months from the death or
Disability of the Optionee), the Option will lapse automatically.
Termination Period:
Unless otherwise decided by the Board, in case of termination of the Optionee’s
Continuous Status as a Beneficiary, the portion of the Option exercisable at the
time of termination may be exercised for ninety (90) days after such
termination, it being specified that the other portion of the Option shall
automatically expire at the time of termination.
Unless otherwise decided by the Board, upon the death or Disability of the
Optionee, the Option may be exercised during a period of six (6) months as
provided in the Plan.
Save as provided in the Plan, in no event shall the Option be exercised later
than the Term/Expiration Date as provided above. Should the Option expire or
become unexercisable for any reason without having been exercised in full, the
unsubscribed Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan.
By his or her signature and the signature of the Company’s representative below,
the Optionee and the Company agree that the Option is granted under and governed
by the terms and conditions of the Plan and this Stock Option Grant Agreement.
The Optionee has reviewed the Plan and this Stock Option Grant Agreement in
their entirety, has had the opportunity to obtain the advice of counsel prior to
executing this Stock Option Grant Agreement and fully understands all provisions
of the Plan and Stock Option Grant Agreement. The Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Stock Option Grant
Agreement. The Optionee further agrees to notify the Company upon any change in
the residence address indicated below.








CRITEO
STOCK OPTION GRANT AGREEMENT
Part II
TERMS AND CONDITIONS


1.Grant of Options.
1.1The Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Stock Option Grant Agreement (the
“Optionee”), an option (the “Option”) to subscribe for the number of ordinary
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference.
In the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Stock Option Grant Agreement, the terms and
conditions of the Plan shall prevail.
[If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code although the Company makes no representation as to the tax status of the
Option. However, if this Option is intended to be an Incentive


20

--------------------------------------------------------------------------------





Stock Option, to the extent that it exceeds the U.S.$100,000 rule of Section
422(d) of the Code, the excess shall be treated as a Non-Statutory Stock
Option.]
1.2An Option will be valid as from the Date of Grant.
1.3In the event of any tax liability arising on account of the Grant of the
Options, the liability to pay such taxes shall be that of the Beneficiary alone.
The Beneficiary shall enter into such agreements of indemnity and execute any
and all documents as the Company may specify for this purpose, if so required at
the time of the Grant and at any other time at the discretion of the Company, on
such terms and conditions as the Company may think fit, for recovery of the tax
due, from the Beneficiary.


2.Exercise of Options.
(a)Right to Exercise. An Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Stock Option Grant Agreement, subject to the
condition precedent that the Optionee shall have previously returned to the
Company, by electronic delivery under the conditions set forth in Article 10
below:
•
Part I and Part II of the Stock Option Grant Agreement (Exhibit A), duly
initialed (all pages but for the signature page) and signed (signature page).

In the event of Optionee’s death, Disability or other termination of Optionee’s
Continuous Status as a Beneficiary, the exercisability of an Option is governed
by the applicable provisions of the Plan and this Stock Option Grant Agreement.
(b)Method of Exercise. An Option is exercisable by delivery of an exercise
notice, in the form available via the dedicated online platform (the “Exercise
Notice”) stating the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Company or its designated representative or by facsimile message to be
immediately confirmed by certified mail to the Company or in such other manner
as the Company may permit. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. An Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the proof of payment of such aggregate Exercise
Price.
No Share shall be issued pursuant to the exercise of an Option unless such
issuance and exercise complies with all relevant provisions of law as set out
under Section 15(a) of the Plan.
Upon exercise of an Option, the Shares issued to the Optionee shall be
assimilated with all other Shares of the Company and shall be entitled to
dividends for the fiscal year during which the Option is exercised.
3.Method of Payment. Payment of the aggregate Exercise Price shall be made via
the Company’s dedicated online platform.
Where the exercise of an Option would lead the Company to be liable for any
payment, whether due to fees, taxes or to charges of any nature whatsoever, in
place of the Optionee, such Option shall be deemed duly exercised when (a) the
full payment for the Shares with respect to which the Option is


21

--------------------------------------------------------------------------------





exercised is executed by the Optionee and (b) the Optionee provides the Company
with either (i) the receipt stating the payment by the Optionee of any such fee,
tax or charge, as above described that would otherwise be paid by the Company
upon exercise of the Option or, (ii) the full payment, under the same
conditions, of any amount due upon the exercise of the Option to be borne by the
Company.
The Company and its Affiliated Companies may not be held responsible in any way
if the Beneficiary for any reason not attributable to the Company or its
Affiliated Companies was not able to exercise the Option or purchase the Shares.
The payment for the purchase of the Shares is the sole responsibility of the
Optionee according to these Terms and Conditions.
4.Non-Transferability of Option. An Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
the Plan and this Stock Option Grant Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
5.Term of Options. Except as provided in the Plan, an Option may be exercised
only within the term set out in the Notice of Grant, and may be exercised during
such term only in accordance with the Plan and the terms of this Stock Option
Grant Agreement.
6.Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Stock Option Grant Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the laws of the Republic of France.
Any claim or dispute arising under the Plan or this Agreement shall be subject
to the exclusive jurisdiction of the court of competent jurisdiction in the
place of the registered office of the Company.
7.Tax Obligations. Regardless of any action the Company or Optionee’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, or other tax-related withholding (“Tax-Related Items”), Optionee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Optionee is and remains Optionee’s responsibility and that the Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option, the subsequent sale of
shares of common stock acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items.
Prior to exercise of the Option, Optionee will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding
obligations of the Company and/or the Employer, if any. In this regard, Optionee
authorizes the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by Optionee from Optionee’s compensation paid
to Optionee by the Company and/or Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under local law, the
Company may sell or arrange for the sale of Shares that Optionee acquires to
meet the withholding obligation for Tax-Related Items. Finally, Optionee will
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of Optionee’s
participation in the Plan or Optionee’s purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares issuable upon exercise of the Options
if Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items as described in this section.


22

--------------------------------------------------------------------------------





8.Nature of Grant. In accepting the grant, Optionee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Stock Option Grant
Agreement;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;
(d)Optionee’s participation in the Plan shall not create a right to further
employment with the Company, any Affiliated Company or the Employer and shall
not interfere with the ability of the Company, any Affiliated Company or the
Employer to terminate Optionee’s employment relationship at any time with or
without cause;
(e)Optionee is voluntarily participating in the Plan;
(f)the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, an Affiliated Company
or the Employer, and which is outside the scope of Optionee’s employment
contract, if any;
(g)the Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, an Affiliated Company or the Employer;
(h)the Option grant will not be interpreted to form an employment contract with
the Company, the Employer or any Subsidiary or affiliate of the Company;
(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(j)if the underlying Shares do not increase in value, the Option will have no
value;
(k)if Optionee exercises Optionee’s Option and obtains Shares, the value of
those Shares acquired upon exercise may increase or decrease in value, even
below the exercise price;
(l)in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through exercise of the Option
resulting from termination of Optionee’s employment the Company or the Employer
(for any reason whatsoever) and Optionee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, Optionee shall be deemed irrevocably to
have waived Optionee’s entitlement to pursue such claim; and
(m)in the event of termination of Optionee’s employment, Optionee’s right to
receive the Option and vest in the Option under the Plan, if any, will terminate
effective as of the date that Optionee receives notice of termination regardless
of when such termination is effective; furthermore, in the event of termination
of employment, Optionee’s right to exercise the Option after termination of
employment, if any, will be measured by the date on which the Optionee receives
notice of termination;


23

--------------------------------------------------------------------------------





the Company shall have the exclusive discretion to determine when Optionee is no
longer actively employed for purposes of Optionee’s Option grant. In addition,
any period of notice or compensation in lieu of such notice, that is given or
ought to have been given under any contract, statute, common law or civil law
shall be excluded.
9.Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Employer, the Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan.
Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
Optionee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Optionee’s
country. Optionee understands that Optionee may request a list with the names
and addresses of any potential recipients of the Data by contacting Optionee’s
local human resources representative. Optionee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Optionee’s
participation in the Plan. Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage Optionee’s
participation in the Plan. Optionee understands that Optionee may, at any time,
view the Data, request additional information about the storage processing of
the Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Optionee’s
local human resources representative. Optionee understands, however, that
refusing or withdrawing Optionee’s consent may affect Optionee’s ability to
participate in the Plan. For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee understands that Optionee
may contact Optionee’s local human resources representative.
10.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option and participation in the Plan or
future options that may be granted under the Plan by electronic means or to
request Optionee’s consent to participate in the Plan by electronic means.
Optionee hereby consents to receive such documents by electronic delivery and,
if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
11.Severability. The provisions of this Stock Option Grant Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


                        




24

--------------------------------------------------------------------------------





OPTIONEE:
 
 
CRITEO
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
By:
 
 
 
 
 
 
Print Name
 
 
Title:
 
 
 
 
 
 
Residence Address
 
 
 
 

                    


                                                


                        


                        






25